Case 2:19-mj-00320-BAT Document1 Filed 07/15/19 Page 1of1
= “~

AO 442 (Rev. 1/11) Arrest Warrant
UNITED STATES DISTRICT COURT

for the

District of South Dakota

United States of America )
Plaintiff )
Vv. )
) Case No. 4:18-CR-40132-01
) mn
=>
) oS
Damon Vincent Jobin ro =
Defendant oo P 3 =~
ARREST WARRANT — 35h
2
To: — Any authorized law enforcement officer wee
= <a
o
delay

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unneceasnry

 

(name of person to be arrested) Damon Vincent Jobin
who is accused of an offense or violation based on the following document filed with the court:

ZC Superseding Information

Oj Violation Notice

1] Complaint

XD Information
x] Order of the Court

CZ Superseding Indictment

CX Indictment
2 Supervised Release Violation Petition

(© Probation Violation Petition

This offense is briefly described as follows:

Failure to appear at 2/11/19 initial appearance

WARRANT ISSUED:
1:42 pm, Feb 11, 2019
MATTHEW W. THELEN, Clerk

Qh, PeterSern

Name and title: Debra Peterson, Deputy Clerk
Deputy Clerk

 

City and state: Sioux Falls, SD

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)

 

at (city and state)

 

Date:
Arresting officer's signature

 

Printed name and title

 

 

 
